Motion GRANTED and Order filed May 26, 2016.




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-16-00418-CV
                                  ____________

                      IN RE COMERICA BANK, Relator


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              190th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2015-55739

                                    ORDER

      On May 20, 2016, relator Comerica Bank filed a petition for writ of
mandamus in this court. Relator asks this court to order the Honorable Patricia J.
Kerrigan, Judge of the 190th District Court, in Harris County, Texas, to vacate her
order dated May 3, 2016, entered in trial court number 2015-55739, styled James M.
Gaidry v. Comerica Bank, Texas. Relator claims respondent abused her discretion
by ordering relator to (1) arbitration in the arbitration already pending with FINRA
under Case No.15-02458, and (2) withdraw its application to arbitrate with JAMS
(Order).

      On May 20, 2016, relator also filed a motion for temporary stay of the Order
pending a decision on the petition for writ of mandamus. See Tex. R. App. P. 52.8(b),
52.10. It appears from the facts stated in the petition and motion that relator’s request
for relief requires further consideration and that relator will be prejudiced unless
immediate temporary relief is granted. We therefore GRANT relator’s motion and
issue the following order:

      We ORDER the trial court’s Order signed on May 3, 2016 in cause number
2015-55739, James M. Gaidry v. Comerica Bank, Texas, STAYED until a final
decision by this court on relator’s petition for writ of mandamus, or until further
order of this court.

      In addition, the court requests James M. Gaidry, the real party-in-interest, to
file a response to the petition for writ of mandamus on or before June 10, 2016. See
Tex. R. App. P. 52.4.

                                               PER CURIAM

Panel consists of Justices Boyce, Christopher, and Jamison.